Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.
A distinction between the cited art and applicant’s disclosed invention is identified in Fig. 8G where vias 112 and vias 152 both taper toward the first insulating layer 140. Amendments do seem to capture this feature.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "the patterned layer of the first redistribution structure".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claim 1, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu).
Regarding claim 1, Lee discloses a package component (Fig. 14, 100;¶59) for carrying at least one device package and an insulating layer thereon (Fig. 14, 185; ¶58 Polyimide), the package component comprising: a molding layer  (Fig. 14, 142; ¶59 Epoxy Resin) comprising a hardness greater than a hardness of the insulating layer that covers the at least one device package; a first redistribution structure (Fig. 14, 110; ¶59) and a second redistribution structure (Fig. 14, 150;59) disposed on two opposite sides of the molding layer (Fig. 14, 142; ¶59), wherein: the insulating layer, the first redistribution structure, and the molding layer have a same width, the first redistribution (Fig. 14, 110; ¶59) structure comprises a first side (bottom), a second side (top) opposite to the first side and connected to the molding layer (Fig. 14, 142; ¶59), and first conductive vias (Fig. 14, 116; ¶24) tapered along a direction from the second side toward the first side, and the second redistribution structure (Fig. 14, 150;59) comprises a first side (bottom), a second side (top) opposite to the first side and connected to the at least one device package (Fig. 14, 10; ¶59) and the insulating layer, and second conductive vias (Fig. 14, 156; ¶46) tapered along a direction from the second side toward the first side; a semiconductor die (Fig. 14, 130; ¶59) embedded in the molding layer (Fig. 14, 142; ¶59) and electrically coupled to the at least one device package through the second redistribution structure (Fig. 14, 150; ¶59); and a through interlayer via (Fig. 14, 122; ¶59) penetrating through the molding layer (Fig. 14, 142; ¶59) to connect the first redistribution structure and the second redistribution structure, wherein the second side of the first redistribution structure is connected to the semiconductor die (Fig. 14, 130; ¶59), the molding layer (Fig. 14, 142; ¶59), and the through interlayer via (Fig. 14, 122; ¶59), and wider ends (Fig. 14, 114; ¶24) of the first conductive vias (Fig. 14, 116; ¶24) at the second side (top) of the first redistribution structure  (Fig. 14, 110; ¶59) are in direct contact with the through interlayer via (Fig. 14, 122; ¶59)  but is silent on and a die attach film disposed on a back side of the semiconductor die.
Liu discloses a stacked package where semiconductor die (Fig. 1, 200; ¶27), embedded in a mold (Fig. 1, 202; ¶28), is between two RDL structures (Fig. 1, 104/204; ¶27,30) with a die attach film (Fig. 1, 203; ¶27) disposed on a backside of the semiconductor die.
Lee does not specifically state the hardness of the materials. However, Lee discloses the mold (142) may be epoxy resin, and the insulation layer may Polyimide (185). Below are two references showing the hardness of epoxy resin and Polyimide.
According to Kang (US 20200131396 A1; ¶60), epoxy resin encapsulant having a Young's modulus E of the epoxy resin may be within the range of 7-20 GPa. The Young's modulus of less than 7 GPa may make it difficult to procure mechanical stability from an external source; however, the Young's modulus exceeding 20 GPa may cause excessive warpage of a wafer, causing handling difficulties during the progress of a process. Accordingly, the Young's modulus E of the epoxy resin outside the above range may not be preferable. Li (US 20170103957 A1; ¶21) discloses a polyimide with a Young's Modulus or tensile modulus less than 4.0 GPa (gigapascals).
Therefore it would be obvious to one having ordinary skill in the art that the materials of Lee, polyimide and epoxy resin, have the claimed relative hardness. It would have been obvious to one having ordinary skill to add a die attach film to the backside of the semiconductor die for a strong bond between the die and the RDL structure.
	Regarding claim 16, Lee discloses a manufacturing method of an electronic device, comprising: forming a molding layer (Fig. 14, 142; ¶59 Epoxy Resin)  on a first redistribution structure (Fig. 14, 110; ¶59) to laterally cover a semiconductor die (Fig. 14, 130; ¶59)  and a through interlayer via (Fig. 14, 122; ¶59) that are formed on the first redistribution structure, wherein the first redistribution structure comprises: a first side (bottom), a second side (top) opposite to the first side and connected to the molding layer and the semiconductor die, and first conductive vias (Fig. 14, 116; ¶24) tapered along a direction from the second side toward the first side; wherein wider ends (top ends) of the first conductive vias (Fig. 14, 116; ¶24) at the second side of the first redistribution structure are in direct contact with the through interlayer via (Fig. 14, 122; ¶59)…; forming a second redistribution structure (Fig. 14, 150;59) on the molding layer, the semiconductor die, and the through interlayer via, wherein the second redistribution structure (Fig. 14, 150;59) comprises: a first side (bottom) connected to the semiconductor die, the molding layer, and the through interlayer via; a second side (top) opposite to the first side; and second conductive vias  (Fig. 14, 156; ¶46) tapered along a direction from the second side toward the first side; mounting a device package (Fig. 14, 20; ¶59) on the second side of the second redistribution structure, wherein the device package comprises a packaged integrated circuit die (Fig. 14, 180; ¶59); forming an insulating layer (Fig. 14, 185; ¶59 Polyimide) on the second redistribution structure to cover the device package, wherein the molding layer is more rigid than the insulating layer; but is silent on and performing a singulation process to cut through the insulating layer, the second redistribution structure underlying the insulating layer, the molding layer underlying the second redistribution structure, and the first redistribution structure underlying the molding layer to form a coterminous sidewall.  
Lee is silent on and a die attach film disposed on a back side of the semiconductor die 
Liu discloses a stacked package where semiconductor die (Fig. 1, 200; ¶27), embedded in a mold (Fig. 1, 202; ¶28), is between two RDL structures (Fig. 1, 104/204; ¶27,30) with a die attach film (Fig. 1, 203; ¶27) disposed on a backside of the semiconductor die.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill to add a die attach film to the backside of the semiconductor die for a strong bond between the die and the RDL structure.
Regarding claim 17, Lee in view of Liu discloses the manufacturing method of claim 16, further comprising: forming the first redistribution structure (Fig. 4, 110; ¶31 Lee) on a temporary carrier (Fig. 4, 102; ¶24 Lee) before forming the molding layer (Fig. 7, 142; ¶41 Lee); removing the temporary carrier (¶51) to expose a side of the first redistribution structure after forming the insulating layer on the second redistribution structure; and forming a plurality of conductive terminals (Fig. 12, 170; ¶53 Lee) on the side of the first redistribution structure after removing the temporary carrier.
 Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of Yu et al. (US 20170194290 A1; Yu).
Regarding claim 2, Lee in view of Liu discloses the package component of claim 1, but is silent on wherein the semiconductor die comprises die connectors connected to the second redistribution structure, and a die attach film  is interposed between the semiconductor die and the first redistribution structure.  
	Yu discloses a package where a LOGIC semiconductor die (Fig. 2D, 102; ¶31)  comprises die connectors (Fig. 2D, 110; ¶32) for connecting to a second redistribution structure (Fig. 2G, 108A; ¶48), and a die attach film (Fig. 2G, 118; ¶38) is interposed between the semiconductor die and a first redistribution structure (Fig. 2G, 106; ¶48).  
In the art it is well established to use a finite number of ways to connect a semiconductor chip to external layers. Adhesives, solder bumps, solder paste, interconnects alone or in combination are routinely used for making connections.
Therefore, before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to make the combine Yu with Lee and Lu to use a known means of, die connectors and die attach film,  for connecting a die to RDL structures. 
 Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of Jeng et al. (US 20180068978 A1; Jeng).
Regarding claim 3, Lee in view of Liu discloses the package component of claim 1, but is silent on wherein the semiconductor die comprises a semiconductor substrate and a through semiconductor via penetrating through the semiconductor substrate to connect the first redistribution structure and the second redistribution structure, and a narrower end  of one of the second conductive vias of the second redistribution structure  directly lands on the through semiconductor via.
Jeng discloses an active semiconductor die between two RDL structures where the semiconductor die (Fig. 8e, 36; ¶31) comprises a semiconductor substrate and a through semiconductor via (Fig. 8e, 36c; ¶31) penetrating through the semiconductor substrate to connect a first redistribution structure (Fig. 8e, 20; ¶57) and a second redistribution structure (Fig. 8e, 70; ¶61), and a narrower end  of one of the second conductive vias (Fig. 8e, in layer 44; ¶61) of the second redistribution structure  directly lands on the through semiconductor via.
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Jeng with Lee and Liu where the semiconductor die to have a through vias connecting the first and second redistribution layers with the narrower conductive via contacting the through via for increasing circuit density.
	Regarding claim 4, Lee in view of Liu and Jeng discloses the package component of claim 3, wherein the semiconductor die (Fig. 14, 130; ¶59 Lee) further comprises a solder bump (Fig. 14, 134; ¶37 Lee) disposed between the through semiconductor via (Fig. 8e, 36c; ¶31 Jeng) and the first redistribution structure (Fig. 14, 110; ¶59 Lee) and laterally covered by the molding layer (Fig. 14, 142; ¶59 Lee). 
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Jeng with Lee and Liu to form through semiconductor vias through the active chip for increasing circuit density.
 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of  Wu et al. (US 20110291288 A1; Wu).
Regarding claim 5, Lee in view of Liu discloses the package component of claim 1, but is silent on wherein a plurality of the device packages disposed side by side is mounted on the second redistribution structure, and in a top view, the semiconductor die extends across a portion of the insulating layer between adjacent two of the device packages and partially covers the adjacent two of the device packages.  
Wu discloses a package system (Fig. 1, 100; ¶41) wherein a plurality of the device packages (Fig. 1, 120/130; ¶23) disposed side by side is mounted on a second redistribution structure (Fig. 1, 119; ¶32), and in a top view, a semiconductor die (Fig. 1, 113; ¶24)
Before the effective filing date in the invention it would have been obvious to one having ordinary skill in the art to combine Wu with Lee and Liu to have a plurality of device packages for forming a Three-dimensional integrated circuits (3D IC) capable of higher device density.
 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), Wu et al. (US 20110291288 A1; Wu), and further in view of  Shih et al. (20170365580 A1; Shih).
Regarding claim 6, Lee in view of Liu, Wu discloses the package component of claim 5, but is silent on wherein the semiconductor die is a bridge die, on and the adjacent two of the device packages are in electrical communication with each other through the semiconductor die and the second redistribution structure connected among the semiconductor die and the adjacent two of the device packages.  
Shih discloses a package system where the semiconductor die (Fig. 7, 13; ¶28-29) is a bridge die allowing electric communication through interconnect structure (Fig. 7, 133; ¶28-29) between two logic die. (Fig. 7, 11 and 12; ¶28-29).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Shih with Lee, Liu, and Wu to use the bridge connecting configuration of Shih for accessing different memory cells simultaneously at different addresses.
 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), Wu et al. (US 20110291288 A1; Wu), and further in view of  Shih et al. (20170365580 A1; Shih), and Chen et al. (US 20180204791 A1; Chen).
Regarding claim 7, Lee in view of Liu, Wu and Shih discloses the package component of claim 6, but is silent on further comprising: a passive device disposed aside the semiconductor die, embedded in a periphery of the molding layer, and electrically coupled to the device package through the second redistribution structure.  
 Chen discloses a passive (Fig. 7G, 502; ¶78,84  in accordance with 100 Chen ) device disposed aside a semiconductor die (Fig. 7G, 703; ¶78,84  in accordance with 300 or 400 Chen), embedded in a periphery of a molding layer (Fig. 7G, 518; ¶62/77 Chen) , and electrically coupled to the device package through a second redistribution structure (Fig. 7G, 520 ; ¶84 Chen).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Chen with Lee, Liu, Wu, Shih to have the passive device of Chen for providing additional routing capabilities.
 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of Yu et al. (20190131262 A1; Yu).
Regarding claim 8, Lee in view of Liu discloses the package component of claim 1,wherein the second redistribution structure comprises a dielectric layer, a warpage-control layer stacked on the dielectric layer, and a patterned conductive layer embedded in the dielectric layer and the warpage-control layer, but is silent on and a hardness of the warpage-control layer is greater than a hardness of the dielectric layer.  
Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and the warpage-control layer, and a hardness of the warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) is greater than a hardness of the dielectric layer.  (Fig. 1D, 314a; ¶22)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Yu with Lee and Liu to make a RDL layer using the configuration of Yu alleviate or block the stress from lower RDL layers.
Claims 9-10, 15, and  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al . (US 20180068978 A1; Jeng) in view of Kang (US 20200131396 A1; Kang), and further in view of Li (US 20170103957 A1; Li).
Regarding claim 9,  Jeng discloses an electronic device, comprising: a first package component comprising: a first insulating layer (Fig. 8I, 40; ¶59); a first redistribution structure (Fig. 8I, 20; ¶59) and a second redistribution (Fig. 9, 70; ¶61) structure disposed on opposing sides of the first insulating layer, wherein the second redistribution structure comprises a dielectric layer (Fig. 9, 74; ¶61) and a patterned conductive layer (Fig. 8I, 72; ¶61) embedded in the dielectric layer; a semiconductor die (Fig. 8I, 36; ¶58) laterally surrounded by the first insulating layer and, an active surface of the semiconductor die overlying and being electrically connected (Fig. 8I, by 36C; ¶31) to the second redistribution structure, and a back surface of the semiconductor die opposite to the active surface and underlying the first redistribution structure (Fig. 8I, 20; ¶59); and a through interlayer via (Fig. 8I, 84; ¶57) laterally covered by the first insulating layer and electrically connected to the first redistribution structure and the second redistribution structure; and a second package component (Fig. 8I, 50; ¶62)  underlying the first package component and comprising: a device package underlying the second redistribution structure (Fig. 9, 70; ¶61) of the first package component and electrically coupled to the active surface of the semiconductor die of the first package component through the second redistribution structure, wherein the device package comprises electrical connectors (Fig. 8I, by vias above 50) extending into the dielectric layer of the second redistribution structure to be in contact with the patterned conductive layer of the second redistribution structure; and a second insulating layer (Fig. 8I, 58; ¶64)  underlying the second redistribution structure, covering the device package, …, wherein a sidewall of the electronic device comprises a sidewall of the second insulating layer of the second package component that is coterminous with sidewalls of the second redistribution structure, the first insulating layer, and the first redistribution structure of the first package component.
Jeng is silent on  and a second insulating layer comprising a Young's modulus less than a Young's modulus of the first insulating layer, 
However, known molding materials comprise epoxy resin and polyimide. 
According to Kang (US 20200131396 A1; ¶60), epoxy resin encapsulant having a Young's modulus E of the epoxy resin may be within the range of 7-20 GPa. The Young's modulus of less than 7 GPa may make it difficult to procure mechanical stability from an external source; however, the Young's modulus exceeding 20 GPa may cause excessive warpage of a wafer, causing handling difficulties during the progress of a process. Accordingly, the Young's modulus E of the epoxy resin outside the above range may not be preferable. Li (US 20170103957 A1; ¶21) discloses a polyimide with a Young's Modulus or tensile modulus less than 4.0 GPa (gigapascals).
Therefore, before the effective filing date it would be obvious to one having ordinary skill in the art to combine Kang and Li with Jeng to enable one of ordinary skill to use polyimide for a second insulating layer and epoxy resin for a first insulating layer to protect the package components and preventing warpage. 
Regarding claim 10,  Jeng in view of Kang, and Li discloses the electronic device of claim 9, wherein the semiconductor die (Fig. 8I, 36; ¶58 Jeng) of the first package component comprises die connectors (Fig. 8I, ends of 36c; ¶31 Jeng) in contact with the second redistribution structure (Fig. 8I, 70; ¶61 Jeng), and a die attach film (Fig. 8I, 42; ¶32 Jeng) of the first package component is interposed between the first redistribution structure (Fig. 8I, 20; ¶59 Jeng) and the semiconductor die.  
Regarding claim 11,  Jeng in view of Kang, and Li discloses the electronic device of claim 9, but is silent on  wherein the semiconductor die (Fig. 8I, 36; ¶58 Jeng) of the first package component comprises a semiconductor substrate and a through semiconductor via (Fig. 8I, by 36C; ¶31 Jeng) penetrating through the semiconductor substrate to connect the first redistribution structure  (Fig. 8I, 20; ¶59 Jeng) and the second redistribution structure (Fig. 9, 70; ¶61 Jeng) .  
Regarding claim 12,  Jeng in view of Kang, and Li discloses the electronic device of claim 11, wherein the semiconductor die (Fig. 8I, 36; ¶58 Jeng) of the first package component further comprises a solder bump (Fig. 8I, 38 or 32; ¶30-31 Jeng)  disposed between the through semiconductor via (Fig. 8I, by 36C; ¶31 Jeng) and the first redistribution structure  (Fig. 8I, 20; ¶59 Jeng)  and laterally covered by the first insulating layer (Fig. 8I, 40; ¶59 Jeng).
Regarding claim 15, Jeng in view of Kang, and Li discloses the electronic device of claim 9, wherein the second redistribution structure (Fig. 8I, 70; ¶61 Jeng) comprises a first side (top) connected to the semiconductor die  (Fig. 8I, 36; ¶58 Jeng), a second side (bottom) connected to the device package (Fig. 8I, 50; ¶62 Jeng), and a plurality of conductive vias  (Fig. 8I, interconnecting 72 and chip 50; Jeng) that are tapered along a direction from the second side toward the first side.
Regarding claim 21, Jeng in view of Kang, and Li disclose the electronic device of claim 9, wherein: the patterned conductive layer (Fig. 8I, 26; ¶31) of the first redistribution structure(Fig. 8I, 20; ¶43)  comprises an outermost surface substantially leveled with an outermost surface of the dielectric layer (Fig. 8I, 24; ¶43) and the first package component  (Fig. 8I, 36; ¶58) further comprises conductive terminals (Fig. 8I, 36p/38; ¶31)landing on the outermost surface of the patterned conductive layer.
Solder bumps and contact pads are known to be terminals in the art.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al . (US 20180068978 A1; Jeng) in view of Kang (US 20200131396 A1; Kang), Li (US 20170103957 A1; Li), and further  in view of Murai et al. (US 20060204733 A1; Mu).
Regarding claim 13, Jeng in view of Kang, and Li discloses the electronic device of claim 9, but is silent on  wherein a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component.  
	Mu discloses adding filler (Fig. 3, 20a/20b/20c; ¶54) of different particle size to a dielectric layer (Fig. 3, 2; ¶54) control the Young’s modulus (rigidity). The filler having the lower particle size causes less rigidity. While the filler with the larger particle size causes a larger rigidity.
	Therefore before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Mu with Jeng, Kang, and Li to have a filler particle size of the second insulating layer of the second package component are less than a filler particle size of the first insulating layer of the first package component for further differentiating the relative rigidity between layers where one layer is less rigid according to the degree of the particle size difference.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeng et al . (US 20180068978 A1; Jeng) in view of Kang (US 20200131396 A1; Kang), Li (US 20170103957 A1; Li), and further in view of Yu et al. (20190131262 A1; Yu).
	Regarding claim 14, Jeng in view of Kang, and Li discloses the electronic device of claim 9, but is silent on  wherein the second redistribution structure of the first package component comprises a dielectric layer, a warpage-control layer stacked on the dielectric layer, and a patterned conductive layer embedded in the dielectric layer and the warpage-control layer, and a Young's modulus of the warpage-control layer is greater than a Young's modulus of the dielectric layer. 
	Yu discloses forming a redistribution structure (Fig. 1D, 300; ¶22) comprising a dielectric layer (Fig. 1D, 314a; ¶22), a warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) stacked on the dielectric layer, and a patterned conductive layer (Fig. 1D, 320a/322a/324a; ¶22) embedded in the dielectric layer and the warpage-control layer, and a hardness of the warpage-control layer (Fig. 1D, 316a due to higher young's modulus; ¶22) is greater than a hardness of the dielectric layer.  (Fig. 1D, 314a; ¶22)
	Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Yu with Jeng, Kang, and Li to make a RDL layer using the configuration of Yu alleviate or block the stress from lower RDL layers.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of Chen et al. (US 20180204791 A1; Chen).
Regarding claim 18, Lee in view of Liu discloses the manufacturing method of claim 16, further comprising: attaching a backside of the semiconductor die to the first redistribution structure through a die attach film before forming the molding layer.
Chen discloses a packaging manufacturing method of attaching a backside of a semiconductor die (Fig. 7G, 703; ¶78,84)  to a first redistribution structure (Fig. 7C, 542; ¶84) through a die attach film (Fig. 7G, 522; ¶79) before forming a molding layer (Fig. 7G, 518; ¶62/77).  
Before the molding layer can be formed on the first rdl layer the die attach film is formed on the semiconductor die. (Figs. 7B-7C)
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Chen with Lee and Liu to form a die attach film on the die for making a strong connection.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20200185352A1; Lee) in view of Liu et al. (US 20170098629 A1, Liu), and further in view of Jee et al. (US 20200006242 A1; Jee).
Regarding claim 19, Lee in view of Liu discloses the manufacturing method of claim 16, further comprising: disposing the semiconductor die (Fig. 14, 130; ¶59 Lee) on the first redistribution structure (Fig. 14, 110;59 Lee)  before forming the molding layer (Fig. 14, 142; ¶59 Epoxy Resin Lee) by forming a connection comprising a solder material (Fig. 14, 134; ¶37 Lee) between the semiconductor die and the first redistribution structure, wherein the semiconductor die comprises a semiconductor substrate and a through semiconductor via formed in the semiconductor substrate and connected to the connection and the second redistribution structure.
	Jee discloses a logic semiconductor die between two RDL structures where the semiconductor die (Fig. 2, 110; ¶20) comprises a semiconductor substrate (Fig. 2, not labeled; ¶20) and a through semiconductor via (Fig. 2, 118; ¶31) penetrating through the semiconductor substrate to connect a first redistribution structure (Fig. 2, 140; ¶20) and a second redistribution structure (Fig. 2, 130; ¶20).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine Jee with Lee and Liu to form through silicon vias through the logic chip for enabling multiple connections to other package components.
Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming a through hole in the semiconductor substrate of the semiconductor die to accessibly expose at least a portion of the connection after forming the molding layer; and forming a conductive material in the through hole to form the through semiconductor via of the semiconductor die before forming the second redistribution structure.”, as recited in Claim 20, with the remaining features.
Hu et al. (US 20190148342 A1) discloses a device package surrounded by an electrically floating (not connected to active circuitry) support ring  disposed on an RDL and embedded in an insulation layer for preventing electric interference. The ring of Hu does not have a second surface covered by a second insulating layer.
Regarding claim 22, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " a second surface opposite to the first surface and covered by the second insulating layer”, as recited in Claim 22, with the remaining features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815